          Case 1:21-cr-00127-PGG Document 6 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                     ORDER
             - against -
                                                                21 Cr. 127 (PGG)
ANDREW LAWRENCE,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The arraignment of Defendant Andrew Lawrence will take place on March 4,

2021 at 12:00 noon. With Defendant’s consent, the arraignment will proceed by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. By March 3, 2021, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name in the subject line.

Dated: New York, New York
       March 1, 2021
